Citation Nr: 0205948	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  99-06 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred for care rendered at Jackson County 
Memorial Hospital in Altus, Oklahoma, from June 15, 1998 to 
June 16, 1998.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from September 1950 to June 
1952, and from June 1953 to February 1954.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1998 determination of the Chief, Medical 
Administration Service, of the Department of Veterans Affairs 
Medical Center (VAMC) in Oklahoma City, Oklahoma.  In August 
2000, the Board affirmed this decision. 

The veteran appealed the Board's August 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2001, based on an Appellee's Motion for Remand and to 
Stay Proceedings, the Court vacated the Board's decision and 
remanded the veteran's appeal to the Board for readjudication 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim. 

2.  The veteran received unauthorized medical care at Jackson 
County Memorial Hospital in Altus, Oklahoma, from June 15, 
1998 to June 16, 1998.

3.  The veteran was not in need of such care for a service-
connected disability or a nonservice-connected disability 
that was associated with or aggravating a service-connected 
disability. 

4.  The veteran's sole service-connected disability is post-
traumatic stress disorder, which has not been found to be 
permanently and totally disabling. 


CONCLUSION OF LAW

The criteria for entitlement to reimbursement or payment of 
unauthorized medical expenses incurred for care rendered at 
Jackson County Memorial Hospital in Altus, Oklahoma, from 
June 15, 1998 to June 16, 1998, have not been met.  38 
U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to reimbursement or payment of unauthorized medical expenses 
incurred for care rendered at Jackson County Memorial 
Hospital in Altus, Oklahoma, from June 15, 1998 to June 16, 
1998.  In August 1998, the Chief of the Medical 
Administration Service of the VAMC in Oklahoma City, 
Oklahoma, determined that the veteran was not entitled to 
this benefit.  The veteran appealed this decision and while 
his appeal was pending, the President signed into law 
legislation that enhances VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  Recent regulations have been 
promulgated pursuant to the VCAA that apply only to claims 
for benefits that are governed by 38 U.S.C.A. Part 3, and 
accordingly, have no bearing on the instant case, which is 
governed by 38 C.F.R. Part 17.  See 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, there is no indication 
in the record that the veteran's claim was developed and 
considered pursuant to the VCAA.  However, prior to the 
enactment of the VCAA, VAMC took action that is consistent 
with the notification and assistance provisions of the VCAA, 
and thereafter, reconsidered the veteran's claim.  In light 
of the foregoing, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  In letters dated 
July 1998, August 1998 and December 1998, and a statement of 
the case issued in March 1999, the VAMC informed the veteran 
of the reasons for which his claim had been denied and of the 
evidence needed to support his claim, notified him of the 
regulations pertinent to his claim, and provided him an 
opportunity to present additional evidence and argument, 
including in the form of hearing testimony, in support of his 
claim.  The Board provided the veteran further guidance with 
regard to the evidence needed to substantiate his claim and 
again notified him of the regulations pertinent to his claim 
in a decision dated August 2000.

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the VAMC provided the 
veteran an opportunity to elaborate on the facts of his case 
by presenting testimony at a hearing.  The veteran declined.  
The VAMC also provided the veteran an opportunity to identify 
pertinent evidence to be secured in support of his claim.  
However, given that the veteran did not identify any 
outstanding evidence, the Board has no knowledge of any other 
documentation that should be obtained in support of the 
veteran's claim.  

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001); see also Wensch v. Principi, 15 Vet. App. 362, 
367-68 (2001) (holding that when there is extensive factual 
development in a case, including in the record on appeal and 
in a detailed Board decision, and further assistance would 
not aid in substantiating a claim, the VCAA is inapplicable).  
In this case, the RO and the Board notified the veteran of 
the evidence needed to substantiate his claim and obtained 
and fully developed all relevant evidence necessary for the 
equitable disposition of that claim; therefore, further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  The Board must 
now review the merits of the veteran's claim.

The veteran presented to Jackson County Memorial Hospital in 
Altus, Oklahoma, on June 15, 1998, with complaints of chest 
pain described as heaviness and burning in the epigastrium, 
which radiated to the jugular notch down to the mid-abdomen.  
These symptoms were associated with belching and gas.  
Medical personnel conducted an evaluation, including an 
electrocardiogram, in the emergency room.  Thereafter, they 
admitted the veteran to the coronary care unit for additional 
studies.  The following day, on June 16, 1998, the veteran 
was discharged with a diagnosis of chest pain, alcohol abuse, 
a history of myocardial infarction and hypertension.

The veteran seeks reimbursement of the medical expenses 
incurred from June 15, 1998 to June 16, 1998.  Section 
1728(a), Title 38, United States Code, provides that VA may 
pay or reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability....; and (3) 
Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  See 38 
C.F.R. § 17.120 (2001) (the corresponding VA regulatory 
authority that essentially tracks the cited statutory 
authority).  The Court has held that all three of these 
statutory requirements must be met before reimbursement may 
be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 
(1993). 

The Board notes that the Veterans Millennium Health Care and 
Benefits Act also provides general authority for the 
reimbursement of non-VA emergency treatment.  See 38 U.S.C.A. 
§ 1725 (West Supp. 2001); Pub. L. 106-117, Title I, Subtitle 
B, § 111, 113 Stat. 1556 (1999).  The term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

However, it is noted that the Veterans Millennium Health Care 
and Benefits Act was enacted on November 30, 1999, and took 
effect 180 days after the date of enactment, i.e., May 29, 
2000.  Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 
1556.  The Act made no provision for reimbursement of 
unauthorized expenses incurred prior to May 29, 2000.  
Moreover, a VA interim final rule implementing the new 
statute provides that its effective date is May 29, 2000, and 
that VA would make retroactive payments or reimbursements for 
qualifying emergency care furnished on or after that date.  
See 66 Fed. Reg. 36,467 (2001).

Generally, when the law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary, or if the law 
permits the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
However, Congress enacted section 1725 with an explicit 
effective date of May 29, 2000, preventing retroactive 
application prior to that date.  Likewise, the Secretary set 
an effective date for the implementing regulations that 
clearly does not permit retroactive application to the facts 
of this case.  See 66 Fed. Reg. 36467 (2001).  Revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2001); see also 
VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 
(2000).

In this case, the veteran contends that VA should reimburse 
him for the aforementioned expenses because initial admission 
was the result of a medical emergency, VA medical facilities 
were not feasibly available to him, and he has a service-
connected disability that is permanently and totally 
disabling.  The veteran does not contend that he had prior 
authorization from VA to receive the medical care at issue; 
therefore, the Board need not analyze the veteran's claim 
pursuant to the provisions of 38 U.S.C.A. §§ 1703, 1710 (West 
1991 & Supp. 2001).  Rather, the Board must determine, under 
the previously noted statutory and regulatory provisions, 
whether the veteran is entitled to reimbursement for expenses 
incurred as a result of unauthorized medical care.

In this case, even assuming that the care in June 1998 was 
rendered in a medical emergency, that other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical, the veteran's claim still fails.  First, in 
June 1998, medical personnel rendered treatment for chest 
pain, not for post-traumatic stress disorder, which is the 
sole disorder for which the veteran is service connected.  
Second, there is no evidence of record establishing that the 
veteran's chest pain or hypertension, with which the veteran 
was diagnosed on discharge, is associated with or aggravating 
the veteran's post traumatic stress disorder.  Third, 
although the veteran is service connected for post-traumatic 
stress disorder, no medical professional has ever 
characterized that disability as permanently and totally 
disabling and it had not been adjudicated as such. 

Given the foregoing facts, the Board concludes that the 
criteria for entitlement to reimbursement or payment of 
unauthorized medical expenses incurred for care rendered at 
Jackson County Memorial Hospital in Altus, Oklahoma, from 
June 15, 1998 to June 16, 1998, have not been met.  The 
preponderance of the evidence is against the veteran's claim; 
therefore, this claim must be denied.


ORDER

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred for care rendered at Jackson County 
Memorial Hospital in Altus, Oklahoma, from June 15, 1998 to 
June 16, 1998, is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

